UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:May 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-54328 EFL OVERSEAS, INC. (Exact name of registrant as specified in its charter) Nevada 26-3062721 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 333 N. Sam Houston Parkway East, Suite 600, Houston, Texas77060 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(281) 260-1034 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).Yes oNo þ As of July 16, 2012, the registrant had 8,559,895 outstanding shares of common stock. FORWARD LOOKING STATEMENTS The information contained in this Form10-Q contains certain forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, Section21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995. These forward-looking statements involve risks and uncertainties. Any statement which does not contain an historical fact may be deemed to be a forward-looking statement. In some cases, you can identify forward-looking statements by terminology such as "may", "will", "should", "expect", "plan", "intend", "anticipate", "believe", "estimate", "predict", "potential" or "continue", the negative of such terms or other comparable terminology. In evaluating forward looking statements, you should consider various factors outlined in our latest Form10-K filed with U.S. Securities Exchange Commission (“SEC”) on November 29, 2011 and, from time to time, in other reports we file with the SEC. These factors may cause our actual results to differ materially from any forward-looking statement. We disclaim any obligation to publicly update these statements, or disclose any difference betweenour actual results and those reflected in these statements. 2 PART 1 – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EFL OVERSEAS, INC. (An Exploration Stage Company) BALANCE SHEETS May 31, August 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Prepaids Other Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Notes payable - Asset retirement obligation Total current liabilities STOCKHOLDERS' EQUITY (DEFICIT) Capital Stock Authorized: 75,000,000 common shares, par value $0.001 per share Issued and outstanding: 7,268,227 and 7,196,870 common shares at May 31, 2012andAugust 31, 2011, respectively Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these unaudited financial statements. 3 EFL OVERSEAS, INC. (An ExplorationStage Company) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended, Nine Months Ended, Cumulative results from July 22, 2008 to May 31, 2012 May 31, 2011 May 31, 2012 May 31, 2011 May 31, 2012 OPERATING EXPENSES Office, travel and general $ Management fees Consulting Professional fees Oil and gas property impairment - - - ) OTHER INCOME (EXPENSE) Gain on forgiveness of accounts payable - NET LOSS $ ) $ ) $ ) $ ) $ ) BASIC AND DILUTED NET LOSS PER COMMON SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF BASIC AND DILUTED COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these unaudited financial statements. 4 EFL OVERSEAS, INC. (An Exploration Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) Cumulative results Nine Months Ended, from July 22, 2008 to May 31, 2012 May 31, 2011 May 31, 2012 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Gain on forgiveness of accounts payable - - ) Oil and gas property impairment - Changes in working capital items - Prepaids and other ) ) Accounts payable and accrued liabilities Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Expenditures on oil and gas properties ) ) ) Cash used by investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Common stock and warrants sold for cash, net of fees - Common stock redeemed for cash - - ) Proceeds from notes payable - Repayments of notes payable ) ) ) Loans from related parties - Net cash (used in) provided by financing activities ) INCREASE (DECREASE) IN CASH ) CASH, BEGINNING OF PERIOD - CASH, END OF PERIOD $ $ $ SUPPLEMENTAL DISCLOSURE: Cash paid for interest $
